Title: To John Adams from John Trumbull, July 1800
From: Trumbull, John
To: Adams, John


Copy
Sir
July 1800

Your Friends in Hartford were exceedingly disappointed, that they had not the Pleasure of Seeing writing or seeing You on your Return from Philadelphia, but supposed, that an Inclination to seeing visit a Part of the State of Connecticut in which you had not travelled, & visit the State of Rhode Island, induced you to vary your accustomed Route.
A Report has since been triumphantly circulated, that you changed the course of your Journey by the advice of a certain Gentleman at Newhaven, & in consequence of the information he gave you concerning the present of the disposition of the People of this City. As none of us, could from our own knowlege directly contradict it, we have been obliged in some degree to submit to the mortification in silence,—Though For myself I should have paid no attention to the Story, & I own that I give you this trouble more in compliance with the request of others, than from any doubts or feelings of my own.
You doubtless recollect that at Newhaven You had the unexpected Pleasure of a Visit from a certain Gentleman of great public notoriety, who joins to all the sublime Loquacity of modern Eloquence, that inestimable antient ornament of defence, the Murus ahænius of Horace Nulla pallescere culpa.—If we are to believe the Reports coming from himself, & circulated by the Party, whom he at now affects to aid & influence, he was then so animated with the overflowings of Patriotism and Friendship, as to inform You not only of all that had been thought or said, but of all that might, could would, should or ought or ought not, or never would be thought or said, against the President of the U. S—and to conclude by asserting that the People of Hartford were wholly governed by a few four of or five Men, some of whom had lately arrived from the seat of Government, that all of whom were decided Partizans of the Ci devant  Secretary of State——& that you would at best be received here with the most pointed & contemptuous neglect, and might be happy if You escaped without personal insult—
That You received his advice with cordial gratitude & any immediately shaped your course for New London.
I know not, (for I have not conversed with him, when he was last here) that he has asserted all these particulars—but I know that all this and more has been asserted by many Persons in his confidence from the accounts he has given them of that interview & conversation. I ought perhaps in justice to add that he now declares himself the Proselyte of your Virtues, & even in some degree of your Talents, & believes You almost as good a Friend to the Rights of Man, as himself.
I will proceed no further, least You should think me imitating the Gentleman to whom I have alluded, & turning Volunteer Spy and Intelligencer. In fact had You given Hartford the honour of a Visit, You would at that time have met from all Parties with more than usual marks of Attention & respect. Many were desirous of convincing You; that they did not consider the President’s exertion of his constitutional right of displacing a subordinate Executive officer, as a matter of National concern, that while they had felt no dissatisfaction at the con— con— conduct of Administration in Public & consequential measures, no minuter clamours could shake the foundation of their confidence, & that, of the necessity or propriety of the Measure, they pretended not at that time to be possessed of the Evidence, or the Right, which could enable them to judge or decide,
&c
J. Trumbull